THE    ATTORNEY                GENERAL
                           OFTEXAS




Hon. Walter Murchison             ginion    No. O-2493
County Attorney                       : Moving buildings   from one
Haskell  County                   elementary   district  to another
Haskell,  Texas                   within  a Rural High School Dis-
                                  trict D
Dear Sir:

               We are in receipt   of your letter of June 25, 1940,
requesting      an opinion  by this Department which reads in part
as follows:
             "As it has been presented           to me the facts       in
      this case are as follows:             The Pleasant    View Common
      School District      was, in 1938, grouped with the
      Weinert Independent        School     District    and several
      other common school        districts      to form Weinert Rural
      High School District        after     an election    held for that
      purpose.     Since that time and for about two years
      prior   thereto   no school has been held in the Pleasant
      View District,      the pupils       of said district      having
      attended    the Weinert School under contract              prior    to
      the formation     of the rural high school           district      and
      afterward    under transfer       there.       During all of said
      time and at the present          there are and were approxi-
      mately   35 pupils     attending      the Weinert School from
      the Pleasant     View Common School District.

            "Under the above state     of facts   the Board of
      Trustees   of the Weinert Rural High School        District
      are planning   to ask the abolition     of the Pleasant
      View District    by the County Board of Trustees        that
      they be enabled to remove the school        building    for-
      merly used for elementary     school   purposes    in the
      Pleasant  View District   to Weinert that it be there
      used to supplement the housing facilities          now avail-
      able.

             "There would seem to be no prior   agreement or
      contract    such as is mentioned in Chastain   v. Mauldin,
      32 SW (2d) 235.
            "The question   is whether under such facts      the
      County Board of School Trustees      can consolidate    the
      Pleasant  View District   with some other district,       to-
      wit, Weinert,   for elementary   school  purposes    and the
Hon.   Walter   Murchison,     page 2     (O-2493)

       Rural High School District     Board             of Trustees
       order it discontinued   and remove               the buildlng,
       all of this without   an election.”

             Please  accept     our thanks       for     the helpful     brief    and
discussion    accompanying      your letter        of    request.

             The material portions          of   Article      2922f,    Revised    Civil
Statutes,    1925, read as follows:

               “The county board of school            trustees     shall not
       have authority        to abolish     or consolidate       any
       elementary     school     distric,t    al.ready established
       except upon the vote of a majority                of the quali-
       fied electors      residing       in such elementary        dis-
       trict;    provided      that when any school within             an
       elementary     district      fails   to have an average
       daily    attendan.ce the preceding           year of at least
       twenty pupils       it may be discontinued           by the board
       of trustees     of said rural high school             district,
       and said district         may be consolidated         by the
       county board of school trustees               with some other
       district     or districts       for elementary       school     pur-
       poses.”

             As we construe    the above statute      the county board may
not abolish    or consolidate     an elementary    district  without
an elect ion, unless     the average daily     attendance   for the pre-
ceding year is less th.an 20 and the board of trustees            of the
rural high school     district    has by proper order discontinued
such school.

           This construction  is supported                 by the language’ of the
court in County Board of Sch~ool Trustees                  of Limestone County
v. Wilson  (T.C.A.,  1928) 5 S.W.(2d)  805,                referring  to Articles
2922b ,t0 29221, as ~o~.~ows:

               “They further      provide    that the elementary
       districts     composing said high school            district
       shall not be consolidated            n,or abolished     by the
       county school       trustees     except upon a vote of the
       qualified     electors     resi,ding    therein,   unless the
       daily    attendance     for the preceding        year shall
       have fallen      below twenty.”

            It is our opinion  that when the conditions                     of the pro-
viso above quoted are met, no election         is necessary               to, author-
ize the respective    boards of trustees     to discontinue                 the elemen-
tary school   and consolidate  the elementary      district               with another
elementary   district  for elementary    school   purposes.
Hon.     Walter     Murchison,    page   3   (O-249,31

               In Chastai.n v. Mauldfn,            (T.C.A,,    1930) 32 S.W.(2d)
235,   “ no   action     of  any    character    was    taken  which   efther
attempted      or had the effect          of abolishing       the Panther Creek
District.”        The court held that the trustees                of the rural high
school     district      could not divert        the property      or funds of one
elementary       district      ‘40 another,    or to the grouped dfstrect            and
therefore      were without         authority    to remove the school         building
of one elementary           district,     which had not been abolished            or
consolidated,        to the Grosvenor         district.       A distinction      might
be drawn between this case and the facts                     presented    by you in
that here the boards of trustees                 propose to follow        the statutes
in effecting        discontinuance        a.nd consolidation       before    takin.g any
action with reference             to the ‘building.

                  We think the following        language     in Chastain      v.    Mauldin,
supra,     fs     signi?fcant b

                “The p ofin t AL s ,.,;,-de in z;:pellees     brfef   that the
         bufldfng    may Ut; yeturned        or a NW one erected          when-
         ever the necessity         arfses,     ‘The trustees       of the
         grouped di.strict       have ‘the management and control
         of the building        in questfon,      arid we do not hold
         that they are wi.tnout azthorfty              under proper safe-
         guards for its return or replacement                 to remove it
         temporarily     to the Grosvenor         distrfct.       Tha,t ques-
         tion,   however,     fs not presented         by the pleadings
         or proof before        us.     The case as made by the record
         presents    only the questfon         of the power of the
         Grosvenor    tr,u,stees to convert          the school      buflding
         of the Panther Creek district.‘”                (tinderscoring     oursi

            ‘We cal.1 attenti~on to Article        2.922a, H.C.S.,  1975,which
provides  that upon the abolition          of the rural high school
district 9 the elemen,tary districts          shall return to the1.r original
status.   Some qu.est,ion. migh,t be raised        as to ,the property  rights
of the resptc,rtYve districts       in the event of a dissolution,       wh,ere
the property    originally    belongfng     to one district     had been moved
to another 9 although      a consclldation      withi,n the rural high school
district   for elementary     purposes     had been ordered.

            It appears from your letter        that after    the discontinu-
ance of the school      and the consolidation      of the district      with
another by the County Board, the rural high school              trustees    wish
to supplement housing facilities         in another and no facts         are sub-
mitted which indicate      that the board may not adequately           accomplish
its purpose under the exception         mentioned    in Chastain vs. Mauldin,
supra.    We are of tne opinion      that this is a. matter falling         within
the authority     granted such board but we are further           of the opin-
ion that proper provision       shoul,d be made by the rural high school
board to preserve      and protect   the property     rights   of any affected
district.     This is especially     true because      of the uncertain     and
Hon. Walter     tirchison,         page 4     (O-2493)



unsettled     status   of    the    case    law upon this     and related   ques-
tions.
                                              Yours   very   truly

                                              ATTORNEYGENERALOF T&US

                                              By /s/ Cecil C. Cammaok
                                              Cecil C. Cammack, Assistant

 APPROVEDJUL 8, 1940
/s/   Glenn R. Lewis
 (Acting)   ATTORNEYGENERALOF TEXAS

APPROVED: OPINION COMMITTEE
BY:      BWB, CHAIRMAN